Case 2:21-cv-00212-JDC-KK Document 15 Filed 05/18/21 Page 1 of 1 PageID #: 74




                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


LEANDRO PUPO-CARRALERO                        :           DOCKET NO. 21-CV-212
    A201-564-153                                             SECTION P

VERSUS                                        :         JUDGE JAMES D. CAIN, JR.


DOUGLAS HEBERT                                :         MAGISTRATE JUDGE KAY

                                      JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, determining that the

findings are correct under the applicable law, and noting the absence of objections to the

Report and Recommendation in the record;

       IT IS ORDERED, ADJUDGED AND DECREED that the Motion To Dismiss

Pursuant To Federal Rule 12(b)(1) filed by the Government (doc. 8), be GRANTED, the Petition

for Writ of Habeas Corpus be DISMISSED without prejudice and that this proceeding be

terminated.

       THUS DONE AND SIGNED in Chambers on this 18th day of May, 2021.



                       ___________________________________
                               JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE
